UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):[] Form 10-K[] Form 20-F[] Form 11-K[X] Form 10-Q[] Form 10-D[] Form N-SAR[] Form N-CSR For the Period Ended:September 30, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION RCLC, Inc. Full Name of Registrant Ronson Corporation Former Name if Applicable 1480 Route 9 North Address of Principal Executive Office (Street and Number) Woodbridge, NJ 07095 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly reportor transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25 (c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. RCLC, Inc. (the “Company”) has determined that additional time is required in order to complete its Quarterly Report on Form 10-Q for its quarter ended September 30, 2010, and the financial statements included therein (the “Form 10-Q”).Due to circumstances, the work necessary to complete the Form 10-Q could not be accomplished in sufficient time to permit the filing on the due date of November 15, 2010, without unreasonable effort and expense.As previously reported, the Company’s sale of its aviation services business was completed on October 15, 2010.In addition,there has been expenditure of significant time and effort by management and staffto satisfy the required substantial additional reporting requirements of the U.S Trustee in connection with the Company’s bankruptcy proceedingsAdditionally, the Company has continued to reduce personnel further impacting our ability to timely satisfy thisperiodic filing obligation.For these reasons,despite diligent efforts, the Form 10-Q could not be completed by the November 15, 2010 filing date. PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Daryl K. Holcomb 877-1788 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s) Yes [ X]No [] (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes [ X]No [] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. RCLC, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November16, 2010 By: /s/ Daryl K Holcomb Daryl K. Holcomb Vice President and Chief Financial Officer ATTACHMENT TO FORM 12B-25 RCLC, INC. PART IV, ITEM 3 The Company is not yet in a position to estimate the results for the most recently completed quarter and nine months ended September 30, 2010. The Company expects that the loss from continuing operations in the nine months of 2010 will be somewhat higher than in the same period of 2009.The loss from discontinued operations in the nine months of 2010, excluding the gain from the disposition of the Company’s consumer products business, will be lower than the loss from discontinued operations in the same period of 2009.As previously reported, the Company recognized a gain on the sale of the consumer products business of approximately $5,492,000, prior to income taxes, in the first quarter of 2010.
